DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered. 
Response to Arguments
In view of the amendments filed on 12/21/2020, the objection to claim 15, cited in the office action of 9/22/2020, is moot.
The nonstatutory double patenting rejection over copending Application No. 15/334,207 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
In view of the amendments filed on 9/9/2020, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 16 and 29, cited in the office action of 9/22/2020, are moot.
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. The Applicant contends that Hashi does not disclose the at least one tubular electrospun layer comprising nanofibers having particles configured to dissolve when contacted with a solved and to form pores in the at least one tubular layer. This is not found persuasive .
Applicant’s remaining arguments have been considered, but are moot in view of the new grounds of rejection.  
Election/Restrictions
Newly submitted claim 40 is directed to nonelected Species R. Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12-22, 24, 25, 29, 31, 32, and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-17, 19-23, and 36-40 of copending Application No. 15/334,207 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims. This is a provisional 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 10, 12-18, 29, 31, 32, 36, and 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hashi et al. (US Pat. No. 8,057,535; hereinafter Hashi).
Hashi discloses the following regarding claim 10: an organ support structure comprising: a conductive support structure (49) (col. 14, lines 40-50); at least one tubular layer (37) in overlying relationship with the conductive support structure (Figs. 1a-1b, 7B), the at least one tubular electrospun layer comprising nanofibers having particles configured to dissolve when contacted with a solved and to form pores in the at least one tubular layer (col. 19, lines 45-62), wherein the nanofibers are electrospun (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16- col. 16, lines 4); and a sheath (32, 33) disposed radially inward of the tubular layer (Figs. 1a-1b, 7B) (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 15, lines 16- col. 16, lines 4).
Please note that the method of making a device is not considered germane to the patentability of the device itself. The method language, in the instant case, the claim language describing how the pores are formed on the tubular layer, has been considered in so far as it further defines the structure of the claimed device. As presently worded the scope of the claim language fails to structurally distinguish the claims over the prior art.

Hashi discloses the following regarding claim 13: the organ support structure of claim 12, wherein the charge is one of positive, negative, alternating, biphasic, pulsed, or ramped (col. 14, lines 40-50).
Hashi discloses the following regarding claim 14: the organ support structure of claim 12, wherein the charge imparted to the support structure is selectively controlled in order to alter bonding properties of electrospun nanofiber layers which come into contact with the conductive support structure (col. 14, lines 40-col. 15, lines 27).
Please note that many of the claims contain language directed towards the method of making the claimed device. It has been held that the method of making a device is not germane to the patentability of the device itself. Claim recitations directed towards the method of making a device are considered to the extent that they further define the structure of the claimed apparatus. In addition, please also note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Hashi discloses the following regarding claim 16: the organ support structure of claim 15, wherein electrical characteristics of the conductive support structure are tuned to control deposition of electrospun nanofibers anywhere along an entire dimension of the tubular synthetic organ structure (col. 14, lines 40-col. 15, lines 27).
Hashi discloses the following regarding claim 17: the organ support structure of claim 16, wherein the electrical characteristics of the conductive support structure are tuned to provide deposition of electrospun nanofibers which is one of uniform, differential, alternating, mixed, aligned, or non-aligned (col. 6, lines 33-47; col. 8, lines 18-28; col. 14, lines 40-col. 15, lines 27).
Hashi discloses the following regarding claim 18: the organ support structure of claim 17, wherein the deposition creates an electrospun nanofiber tubular synthetic organ support structure with specific mechanical or biological properties (col. 3, lines 56-60) including one of the following predetermined tensile strength, rotation, compression, range of motion, bending, resistance, compliance, degrees of freedom, gas permeability, pore size, cellular engraftment, differentiation, proliferation, infiltration, angiogenesis, and/or vascularization properties (col. 7, lines 65-col. 8, lines 66; col. 9, lines 43-col. 10, lines 21).
Hashi discloses the following regarding claim 29: the organ support structure of claim 10 wherein the at least one tubular layer is configured as a scaffold (Figs. 1B, 7B, 9-10) and is formed by a method, the method comprising flexing or exercising the scaffold to produce a scaffold with a modified structural property (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4).  Please note that in stating that the tubular 
Hashi discloses the following regarding claim 31: the organ support structure of claim 29, wherein the flexing or exercising is performed during synthesis of the scaffold (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4).
Hashi discloses the following regarding claim 32: the organ support structure of claim 31, wherein the organ support structure has a bending radius and wherein the modified structural property produced by flexing or exercising the scaffold limits the bending radius of the scaffold permanently or temporarily (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4).
Hashi discloses the following regarding claim 36: the organ support structure of claim 10, wherein the sheath is composed of a material that is deformable relative to the tubular layer along one direction (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 9, lines 56-col. 10, lines 21; col. 15, lines 16-col. 16, lines 4).  
Hashi discloses the following regarding claim 37: the organ support structure of claim 10, wherein the sheath is composed of a polymeric material (col. 9, lines 56-col. 10, lines 21).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi in view of Bellamkonda et al. (US Pub. No. 2008/0208358; hereinafter Bellamkonda).

Hashi teaches the following regarding claim 20: the organ support structure of claim 19, wherein the one or more layers include a layer of electrospun nanofibers below a support structure, above it or both (Figs. 1B, 7B, 9); and the one or more layers possess complementary counterpart micro and/or nano features to those on the support structure (Figs. 9-10; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4). 
Hashi teaches the following regarding claim 21: the organ support structure of claim 20, wherein the complementary counterpart micro and/or nano features are of a hook and loop configuration, a tab and slot configuration, a ball and socket configuration, or a tongue and groove configuration (Figs. 9-10; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4).
Hashi teaches the following regarding claim 22: the organ support structure of claim 19, wherein the support structure comprises one or more micro and/or nano-features that anchor to the electrospun nanofiber layers that it contacts (col. 13, lines 63- col. 15, lines 15).

38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi in view of Simpson et al. (US Pub. No. 2004/0037813; hereinafter Simpson).
Hashi discloses the limitations of the claimed invention, as described above.  However, it does not recite that the sheath comprises one or more electrically conductive, polymeric materials.  Simpson teaches that it is well known in the art that tubular, electrospun organ scaffolds comprise electrically conductive, polymeric materials (paras. 0122-0124), for the purpose of improving the therapeutic effect of the organ scaffold.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the materials of Hashi, according to the teachings of Simpson, in order to improve the therapeutic effect of the organ scaffold.  In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of polymeric implant material for another, is generally considered to be within the level of ordinary skill in the art.

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi in view of Weber (US Pub. No. 2003/0065355).
Hashi discloses the limitations of the claimed invention, as described above.  It further recites that the at least one tubular layer is at least two tubular layers (col. 10, lines 33-col. 11, lines 20), and the sheath being disposed radially inward of an inner most tubular layer of the at least two tubular layers (Figs. 1a-1b, 7B; col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 15, lines 16-col. 16, lines 4). However, it does not recite that the at least two tubular layers are welded in a pattern at the nanofibers of the layer. Weber teaches that it is well known in the art that the nanofibers and the overlaying material forming layers on a stent device can be welded (paras. 0069-0074), as would be needed to provide the device with the desired mechanical and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774